11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Rosemary Ei-Ling Lohmann
Appellant
Vs.                   No.  11-04-00241-CV -- Appeal from Midland County
George
Young Lohmann, Jr.
Appellee
 
Appellant, Rosemary Ei-Ling
Lohmann, filed her notice of appeal in this cause on
September 23, 2004, from a judgment signed by the trial court on September 16,
2004.  This court advised appellant in a
letter dated September 29, 2004, that the appellate record was due for filing
in this court on or before November 15, 2004.[1]  See TEX.R.APP.P. 35.1.  The trial court
clerk=s office
filed an affidavit with this court on November 18, 2004, wherein Angie Welch,
Assistant Chief Deputy for Vivian Wood, District Clerk of Midland County,
stated that the office had not received a designation of items to be included
in the clerk=s record
and that no financial arrangements had been made for the preparation of the
clerk=s
record.  This court advised appellant=s counsel in a letter dated November
19, 2004, that the appeal would be dismissed for want of prosecution unless the
designation of items to be included in the clerk=s
record was filed and sufficient financial arrangements for the preparation of
the clerk=s record
were made within 15 days of the date of the letter.[2]  See TEX.R.APP.P. 35.3(a)(2) & 42.3.
As of this date, appellant has neither filed a
designation of the items to be included in the clerk=s
record nor made sufficient financial arrangements for the preparation of the
clerk=s
record.  Pursuant to Rule 42.3, we
dismiss the appeal for want of prosecution.
The appeal is dismissed for want of prosecution.
 
PER CURIAM
 
January 31, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Arnot,
C.J., and
Wright,
J., and McCall, J.




     [1]Appellant
indicated in her docketing statement that a reporter=s record would not be requested.  


     [2]This
court sent the letter of November 19, 2004, to appellant=s counsel by certified mail, return receipt
requested.  The return  receipt indicates that counsel
received the letter on November 22, 2004.